 

DOCUMENT SECURITY SYSTEMS, INC.

 

SUBSCRIPTION AGREEMENT

 

NONE OF THE SECURITIES OFFERED PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE OR ANY FOREIGN JURISDICTION AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE ACT AND SUCH LAWS. SUCH UNITS, THE SHARES OF COMMON STOCK THAT COMPRISE A
PART OF THE UNITS, THE WARRANTS THAT COMPRISE A PART OF THE UNITS AND THE SHARES
ISSUABLE UPON EXERCISE OF SUCH WARRANTS MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED TO ANY PERSON AT ANY TIME IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT COVERING SUCH SECURITIES UNDER THE ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH
REGISTRATION IS NOT NECESSSARY.

 

INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND INVOLVES SUBSTANTIAL RISK,
INCLUDING, BUT NOT LIMITED TO THE RISKS SET FORTH IN THE SECTION ENTITLED “RISK
FACTORS” IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2010 FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”)
ON MARCH 31, 2011, AS AMENDED ON FORM 10-K/A AND FILED WITH THE SEC ON NOVEMBER
14, 2011. YOU SHOULD READ THE COMPANY’S QUARTERLY AND ANNUAL REPORTS, ALONG WITH
ITS CURRENT REPORTS ON FORM 8-K FILED WITH THE SEC (collectively, “SEC FILINGS”)
CAREFULLY BEFORE INVESTING IN THE UNITS.

 

This Subscription Agreement (the “Subscription Agreement”) is entered into this
___ day of February, 2012, by and between DOCUMENT SECURITY SYSTEMS, INC., a New
York corporation (the “Company”), and ______________________ (the “Subscriber”).
As used herein, the Company and Subscriber may each individually be referred to
herein as a “Party”, and collectively as the “Parties.”

 

1. Subscription.

 

Subscriber subscribes for and offers to purchase, and the Company agrees to
issue and sell, an equity interest in the Company (the “Units”) as described
herein, for a purchase price equal to the amount set forth on the signature page
below (the “Investment Amount”). This offering (the “Offering”) is subject to
the terms and conditions set forth herein.

 

2. Investment Amount.

 

(a) Deliveries upon Signing. Subscriber shall execute and deliver to the
Company:

 

(i) this Subscription Agreement, the Investor Questionnaire substantially in the
form of Exhibit A hereto (the “Investor Questionnaire”), and the Warrant (as
hereunder defined) substantially in the form of Exhibit B hereof shall,
together, constitute the “Subscription Documents” of this Offering.

 

(b) Payment of Investment Amount. Concurrent with the execution and delivery to
the Company of the Subscription Documents, Subscriber shall transmit a wire
transfer or bank check to the Company in an amount equal to such Subscriber’s
Investment Amount. For purposes of this Agreement, “Payment” shall mean
Subscriber’s implementation of such wire transfer or receipt by the Company of
the check. Subscriber funds will be maintained separate and apart from funds of
the Company until delivery of a Closing Notice (as defined herein). The Parties
hereby agree that Subscriber shall not be deemed to have purchased the Units
until the Company shall have provided a Closing Notice.

 



Subscription Agreement  

 

 

(c) Closing. The Company, at the Company’s sole discretion, may elect to accept
the subscription of the Subscriber. The Company’s acceptance of the subscription
shall be effective upon the Company’s transmitting a notice to the Subscriber
according to the notice information for the Subscriber set forth herein
informing the Subscriber of such acceptance (“Closing Notice”). The Company
shall use commercially reasonable efforts to transmit a Closing Notice within
ten (10) business days after receiving the executed Subscription Documents and
Payment.

 

3. The Offering.

 

This Offering is being made to “accredited investors” (as such term is defined
in Regulation D promulgated by the SEC under the Securities Act of 1933, as
amended (the “Act”)). The Offering consists of a maximum of 30 Units (the
“Units”) of Company securities, at an aggregate price of $100,000 per Unit. Each
Unit shall consist of (i) 32,258 shares of common stock, par value $0.02 per
share of the Company (the “Common Stock”), and (ii) a Common Stock purchase
warrant in substantially the form attached hereto as Exhibit B, to purchase up
to 16,129 shares of Common Stock at an exercise price of $3.10 per share (the
“Warrant”). The Warrants will be exercisable for a period of five (5) years from
the Closing Date of the Offering.

 

Subscriber understands that this Subscription Agreement is not binding upon the
Company unless and until such time as (i) payment of the Investment Amount is
received and accepted by the Company; and (ii) the Company accepts Subscriber’s
subscription in writing by transmitting the Closing Notice to the Subscriber
(the “Closing Date”).

 

Subscriber acknowledges that the Company reserves the right, in its sole
discretion, to accept or reject any Subscription Agreement.

 

Subscriber understands that the Units are being offered and issued by the
Company in a transaction exempt from the registration requirements of the
Securities Act.

 

Subscriber acknowledges that Subscriber has received, read, understands and is
familiar with this Subscription Agreement and the contents of the Company’s SEC
Filings, and that the Subscription Documents shall comprise the “Offering
Material” for this Offering. Subscriber further acknowledges that Subscriber has
not relied upon any information concerning the Offering, written or oral, other
than that contained in the Subscription Documents. Subscriber further
understands that any other information or literature, regardless of whether
distributed prior to, simultaneously with, or subsequent to, the date of this
Subscription Agreement shall not be relied upon by Subscriber in determining
whether to make an investment in the Units and Subscriber expressly
acknowledges, agrees and affirms that Subscriber has not relied upon any such
information or literature in making Subscriber’s determination to make an
investment in the Units and that Subscriber understands that, except as
otherwise provided herein, the Company is under no obligation to (and that
Subscriber does not expect it to) update, revise, amend or add to any of the
information heretofore furnished to Subscriber.

 

4. Representations and Warranties of Subscriber.

 

(a) In order to induce the Company to accept Subscriber’s subscription,
Subscriber further represents and warrants to the Company, its “Affiliates” (as
defined in the Act), Company counsel, and their respective agents and
representatives as follows:

 

1.SUBSCRIBER HAS READ THE SUBSCRIPTION DOCUMENTS AND HAS EXAMINED THE RISK
FACTORS SET FORTH IN THE COMPANY’S SEC FILINGS, AND UNDERSTANDS THE SPECULATIVE
NATURE OF AND SUBSTANTIAL RISK INVOLVED IN THE INVESTMENT IN THE COMPANY.

 

2.If Subscriber has chosen to do so, Subscriber has been represented by such
legal and tax counsel and other professionals, each of whom has been personally
selected by Subscriber, as Subscriber has found necessary to consult concerning
the purchase of the Units, and such representation has included an examination
of all applicable documents and SEC Filings and an analysis of all tax,
financial, and securities law aspects thereof deemed to be necessary.
Subscriber, together with Subscriber’s counsel, Subscriber’s advisors, and such
other persons, if any, with whom Subscriber has found it necessary or advisable
to consult, have sufficient knowledge and experience in business and financial
matters to evaluate the information set forth in the Subscription Documents and
the risks of the investment and to make an informed investment decision with
respect thereto. Further, Subscriber has been given the opportunity for a
reasonable time period prior to the date hereof to ask questions of, and receive
answers from, the Company or its representatives concerning the terms and
conditions of the Offering and other matters pertaining to this investment and
has been given the opportunity for a reasonable time period prior to the date
hereof to verify the accuracy of the Company’s information.

 



Subscription Agreement- 2 - 

 

 

3.With respect to the United States federal, state and foreign tax aspects of
Subscriber’s investment, Subscriber is relying solely upon the advice of
Subscriber’s own tax advisors, and/or upon Subscriber’s own knowledge with
respect thereto.

 

4.Subscriber has not relied, and will not rely upon, any information with
respect to this Offering other than the information contained in the
Subscription Documents.

 

5.Subscriber understands that no person has been authorized to make
representations or to give any information or literature with respect to this
Offering that is inconsistent with the information that is set forth in the
Subscription Documents.

 

6.Subscriber understands that, other than as provided in the Subscription
Documents, no covenants, representations, or warranties have been authorized by
or will be binding upon the Company, with regard to this Subscription Agreement,
the performance of the Company or any expectation of investment returns,
including any representations, warranties or agreements contained or made in any
written document or oral communication received from or had with the Company,
its Affiliates, Company counsel or any of their respective representatives or
agents. Subscriber has not relied upon any information or representation that
may be or has been made or given except as permitted under this paragraph 4(a).

 

7.Subscriber understands that the Offering has not yet been registered under the
Act, or pursuant to the provisions of the securities or other laws of any other
applicable jurisdictions, but is being made in reliance upon the provisions of
Section 4(2) of the Act, Regulation D and the other rules and regulations
promulgated under the Act, and/or upon such other exemption from the
registration requirements of the Act as may be available with respect to any or
all of the investments in securities to be made hereunder. Subscriber is fully
aware that the Units subscribed for by Subscriber are to be sold to Subscriber
in reliance upon such safe harbor based upon Subscriber’s representations,
warranties, and agreements as set forth herein and in the Investor
Questionnaire. Subscriber is fully aware of the restrictions on sale,
transferability and assignment of the Units (including the shares of Common
Stock and the Warrants that comprise the Units, and the shares of Common Stock
issuable upon exercise of such Warrants), and that Subscriber must bear the
economic risk of Subscriber’s investment herein for an indefinite period of time
because the Offering has not been registered under the Act and, therefore, the
securities cannot be offered or sold unless such offer is subsequently
registered under the Act or an exemption from such registration is available to
Subscriber. The Subscriber represents, warrants and agrees that Subscriber will
not sell or otherwise transfer the Units (including the shares of Common Stock
and the Warrant that comprise the Units, and the shares of Common Stock issuable
upon exercise of such Warrant) without registration under the Act or an
exemption therefrom. The Subscriber is aware that the Common Stock and Warrant
comprising the Units are “restricted securities” as such term is defined in Rule
144 promulgated under the Act (“Rule 144”), and they may not be sold pursuant to
Rule 144 unless all of the conditions of Rule 144 are met.

 



Subscription Agreement- 3 - 

 

 

8.Subscriber is an “accredited investor” (as defined in Rule 501 of Regulation D
promulgated under the Act) as indicated on the Investor Questionnaire attached
hereto.

 

9.Subscriber has no present intention to sell, distribute, pledge, assign, or
otherwise transfer the Units (including the shares of Common Stock and the
Warrant that comprise the Units, and the shares of Common Stock issuable upon
exercise of such Warrant), which Subscriber acquires pursuant to this Offering.
Subscriber is making the investment hereunder solely for Subscriber’s own
account and not for the account of others and for investment purposes only and
not with a view to or for the transfer, assignment, resale or distribution
thereof, in whole or in part. Subscriber has no present plans to enter into any
such contract, undertaking, agreement, or arrangement.

 

10.Subscriber agrees that Subscriber will not cancel, terminate or revoke this
Subscription Agreement, which has been executed by Subscriber, and that this
Subscription Agreement shall survive any sale, assignment or other transfer of
control over, or of all or substantially all of Subscriber’s assets or business
and Subscriber’s bankruptcy, except as otherwise provided pursuant to the laws
of any applicable jurisdiction.

 

11.Subscriber has substantial investment experience and is familiar with
investments of the type contemplated by this Subscription Agreement. Subscriber
is aware that purchase of the Units is a speculative investment involving a high
degree of risk and there is no guarantee that Subscriber will realize any gain
from Subscriber’s investment or realize any tax benefits therefrom and
Subscriber is further aware that Subscriber may lose all or a substantial part
of Subscriber’s investment. Subscriber understands that there are substantial
restrictions on the transferability of, and there is no existing public market
for, the Units (including the shares of Common Stock and the Warrants and the
shares of Common Stock issuable upon exercise of such Warrants that are included
in the Units) and it may not be possible to liquidate an investment in the Units
(including the shares of Common Stock and the Warrant that comprise the Units,
and the shares of Common Stock issuable upon exercise of such Warrant).
Subscriber affirms that Subscriber acknowledges that this investment is highly
speculative, involves a high degree of risk and, accordingly, Subscriber can
afford to lose its entire investment.

 

12.The address set forth herein is Subscriber’s true and correct address and
Subscriber has no present intention of becoming a resident of any other country,
state, or jurisdiction prior to, or after, Subscriber’s purchase of the Units.

 

13.Subscriber understands the meaning and legal consequences of the foregoing
representations and warranties, which are true and correct as of the date hereof
and will be true and correct as of the Closing Date. Each such representation
and warranty shall survive the Subscriber’s purchase of the Units subscribed for
herein.

 

14.Subscriber acknowledges and agrees that it shall not be a defense to a suit
for damages for any misrepresentation or breach of covenant or warranty made by
Subscriber that the Company, its Affiliates, the Company’s counsel and their
respective agents or representatives knew or had reason to know that any such
covenant, representation or warranty in this Subscription Agreement or furnished
or to be furnished to the Company by Subscriber contained untrue statements. The
foregoing shall survive any investigation of Subscriber’s representations and
warranties in this Subscription Agreement made by the Company, its Affiliates,
the Company’s counsel and their respective agents or representatives.

 

15.No representation or warranty that Subscriber has made in this Subscription
Agreement, the Investor Questionnaire or in any writing furnished or to be
furnished pursuant to this Subscription Agreement, contains or shall contain any
untrue statement of fact, or omits or shall omit to state any fact which is
required to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.

 



Subscription Agreement- 4 - 

 

 

16.Subscriber has full right, power, and authority to execute and deliver this
Subscription Agreement and to perform Subscriber’s obligations hereunder and all
necessary consents have been obtained. This Subscription Agreement has been duly
authorized, executed and delivered by or on behalf of Subscriber and is a valid,
binding and enforceable obligation of Subscriber, enforceable against Subscriber
in accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting creditors’
rights generally and to general equity principles.

 

17.The execution and delivery of this Subscription Agreement by Subscriber will
not result in any violation of, or be in conflict with, or result in the default
of, any term of any material agreement or instrument to which Subscriber is a
party or by which Subscriber is bound, or of any law or governmental order, rule
or regulation which is applicable to Subscriber.

 

18.All negotiations relative to this Agreement and the transactions contemplated
hereby have been carried out by Subscriber directly with the Company without the
intervention of any person or entity in such manner as to give rise to any claim
by any person or entity against Subscriber or the Company for a finder’s fee,
brokerage commission or similar payment. To the extent Subscriber becomes aware
of an additional claim to such fees, commission or payments, other than to a
placement agent retained by the Company, Subscriber shall promptly provide the
Company with notice of such claim. To the extent any person or entity claims to
be entitled to a finder’s fee, brokerage commission, or similar payment in
connection with the transactions contemplated hereby, Subscriber shall be liable
for all such fees and expenses related thereto to the extent any such claims
relate to acts or omissions of Subscriber or to this transaction. In the event a
payment is payable by the Company to any broker, finder, agent or other person,
other than to a placement agent retained by the Company, in connection with
Subscriber’s investment in the Company, such payment shall be deducted from the
amount paid by Subscriber in connection with this Agreement.

 

19.Subscriber is unaware of, is in no way relying on, and did not become aware
of the offering of the Units through or as a result of, any form of general
solicitation or general advertising.

 

5. Annex A.

 

The Company and Subscriber each hereby agree to the covenants, agreements and,
as applicable, make the representations and warranties, in each case, as set
forth on Annex A attached hereto.

 

6. [INTENTIONALLY OMITTED]

 

7. Confidential Information.

 

For purposes of this Agreement, the term “Confidential Information” will mean
and refer to any information, technical data or know-how, patentable and
un-patentable, including, but not limited to, software, machinery, research,
product plans, product services, customer lists, marketing materials,
developments, inventions, process designs, finances, or other trade secrets of
the Company or similar items relating to the Company’s business and litigation
activities, or that of any supplier, customer or prospective customer of the
Company, The restrictions in this Section shall not apply to information, which
(i) prior to or after the time of disclosure becomes part of the public
knowledge or literature, not as a result of any inaction or action of
Subscriber; (ii) must be delivered in response to a valid order by a court or
governmental body, (iii) became or becomes generally available to the recipient
on a non-confidential basis from a source other than the Company; or (iv) is
approved by the Company, in writing, for release. Subscriber covenants and
agrees not to use any Confidential Information for Subscriber’s own use or
benefit (directly or indirectly), or for the benefit of any party other than the
Company. Subscriber may not disclose Confidential Information to third parties
except its professional advisers solely in connection with this investment in
the Company and who are made aware of the confidential nature of the
Confidential Information. Subscriber agrees that it will take all reasonable
measures to protect the secrecy of and avoid disclosure or use of Confidential
Information of the Company in order to prevent the Confidential Information from
falling into the public domain or the possession of persons other than those
persons authorized hereunder to have such information, which measures shall
include the highest degree of care that Subscriber uses to protect Subscriber’s
own confidential information of a similar nature. Subscriber agrees to
immediately notify the Company in writing of any misuse or misappropriation of
the Confidential Information, which may come to Subscriber’s attention. All
proceeds from a misuse or disclosure of the Company’s Confidential Information
will be recoverable from Subscriber responsible for such misuse or disclosure,
which Subscriber shall be liable to the Company to the fullest extent of the
law.

 



Subscription Agreement- 5 - 

 

 

8. General Provisions.

 

(a) Headings. The headings contained in this Subscription Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Subscription Agreement.

 

(b) Enforceability. If any provision, which is contained in this Subscription
Agreement, for any reason, should be held to be invalid or unenforceable in any
respect under the laws of any State of the United States or any other
jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Subscription Agreement. Instead, this Subscription Agreement
shall be construed as if such invalid or unenforceable provisions had not been
contained herein.

 

(c) Notices. Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) registered or certified mail, postage
prepaid, return receipt requested, (ii) overnight delivery with confirmation of
delivery, or (iii) confirmed facsimile transmission, in each case addressed as
follows:

 

To the Company: Document Security Systems, Inc.   Attn:  Chief Executive Officer
  28 East Main Street   Suite 1525   Rochester, NY  14614   Facsimile No: (585)
325-2977     To Subscriber: at the address set forth on the signature page,

 

or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending notice set forth in this Section 8 are not otherwise available, notice
shall be in writing and personally delivered to the aforesaid addresses. Each
notice or communication shall be deemed to have been given as of the date so
mailed or delivered, as the case may be; provided, however, that any notice sent
by facsimile shall be deemed to have been given as of the date sent by
facsimile.

 

(d) Governing Law; Disputes. This Subscription Agreement shall in all respects
be construed, governed, applied and enforced with the laws of the State of New
York without giving effect to the principles of conflicts of laws. The Parties
hereby consent to and irrevocably submit to personal jurisdiction over each of
them by the applicable State or Federal Courts of The City of New York, Borough
of Manhattan, in any action or proceeding, irrevocably waive trial by jury and
personal service of any and all process and other documents and specifically
consent that in any such action or proceeding, any service of process may be
effectuated upon any of them by certified mail, return receipt requested, in
accordance with Section 8(c).

 

(e) Further Assurances. The Parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions,
which are reasonably required to effectuate this Subscription Agreement and the
intents and purposes hereof.

 

(f) Binding Agreement. This Subscription Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their heirs, executors,
administrators, personal representatives, successors and assigns.

 

(g) Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Subscription Agreement shall be deemed
to have been made unless expressly set forth in writing and signed by the Party
against whom such waiver is charged; and, (i) the failure of any Party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Subscription Agreement or to exercise any
option herein contained, shall not be construed as a waiver or relinquishment
for the future of any such provisions, covenants, or conditions; (ii) the
acceptance of performance of anything required by this Subscription Agreement to
be performed with knowledge of the breach or failure of a covenant, condition,
or provision hereof shall not be deemed a waiver of such breach or failure; and,
(iii) no waiver by any Party of one breach by another Party shall be construed
as a waiver with respect to any other or subsequent breach.

 



Subscription Agreement- 6 - 

 

 

(h) Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures obtained via
facsimile or other means of electronic transmission, including e-mail PDF, shall
be deemed legally binding.

 

(i) Entire Agreement. The Parties have not made any representations, warranties,
or covenants with respect to the subject matter hereof, orally or in writing,
which are not expressly set forth herein, and this Subscription Agreement,
together with any instruments or other agreements executed simultaneously
herewith, constitutes the entire agreement between them with respect to the
subject matter hereof. All understandings and agreements heretofore had between
the Parties with respect to the subject matter hereof are merged in this
Subscription Agreement, which alone fully and completely express their
agreement. This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the Parties to this Subscription Agreement.

 

(j) Subscription Irrevocable. Except as set forth herein, this subscription is
irrevocable, is subject to all of the terms and provisions contained in this
Subscription Agreement, and will survive the death, dissolution, or disability
of the Subscriber.

 

(k) Assignability. This Agreement is not transferable or assignable by the
Subscriber.

 

9. Certification.

 

Under penalties of perjury Subscriber certifies as follows:

 

If it has been provided, the number shown below, as Subscriber’s taxpayer’s
identification number, is Subscriber’s correct taxpayer identification number.
Subscriber is not subject to backup withholding either because Subscriber has
not been notified by the Internal Revenue Service that Subscriber is subject to
backup withholding as a result of a failure to report all interest or dividends,
or the Internal Revenue Service has notified Subscriber that it is no longer
subject to backup withholding.

 

Subscription Agreement- 7 - 

 

 

IN WITNESS WHEREOF, the Parties have executed this Subscription Agreement
effective as of the date first written above.

  

Investment Amount:

 

 

Print Name of Subscriber:

 

 

Signature of Subscriber (or authorized agent of Subscriber):

 

 

 

Taxpayer ID Number:   

 

Date:       Address:               Facsimile No:  

 

Accepted and Agreed to:

 

DOCUMENT SECURITY SYSTEMS, INC.

  

By:     Name: Patrick White   Title:   Chief Executive Officer

 

Date:  

 

Subscription Agreement- 8 - 

 

 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

Subscription Agreement- 9 - 

 

 

EXHIBIT B

 

WARRANT

 



Subscription Agreement- 10 - 

 

 

ANNEX A

 

Reference is made to (a) those certain subscription agreements, pursuant to
which this Annex A is attached (collectively, the “Agreements”), by and between
DOCUMENT SECURITY SYSTEMS, INC., a New York corporation (the “Company”) and
certain investors (collectively, the “Buyers”), pursuant to which the Company
has agreed to sell, and each such Buyer has agreed to purchase certain shares of
common stock, $0.02 par value, of the Company (the “Common Stock”), which is
collectively to be referred to herein as the “Common Shares” and (ii) certain
warrants to acquire Common Stock (the “Warrants”) (as exercised, collectively,
the “Warrant Shares”) and (b) that certain registration rights agreement (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide to the Buyers certain registration rights with respect to the Common
Shares, the Warrants and the Warrant Shares (collectively the “Securities”)
Capitalized terms not defined herein shall have the meaning as set forth in the
Agreements.

 

1. ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect (as defined below). As used in the Agreements, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents or (iii) the authority or ability of
the Company or any of its Subsidiaries to perform any of their respective
obligations under any of the Transaction Documents (as defined below).
“Subsidiaries” means any Person (as defined below) in which the Company,
directly or indirectly, (I) owns at least fifty percent (50% of the outstanding
capital stock or holds at least fifty percent (50%) of the equity or similar
interest of such Person or (II) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.

 



DSS Annex A- 1 - 

 

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under the Agreements and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. Each Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party. The execution and delivery of the Agreements
and the other Transaction Documents by the Company and its Subsidiaries, and the
consummation by the Company and its Subsidiaries (as applicable) of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares and the issuance of the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and each of its Subsidiaries’ board of directors or other governing
body, as applicable, and (other than the filing with the Securities and Exchange
Commission (the “SEC”) of one or more Registration Statements in accordance with
the requirements of the Registration Rights Agreement, a Form D with the SEC,
any other filings as may be required by any state securities agencies, and the
approval of the Principal Market) no further filing, consent or authorization is
required by the Company, its Subsidiaries, their respective boards of directors
or their stockholders or other governing body. The Agreements has been, and the
other Transaction Documents will be prior to the Closing, duly executed and
delivered by the Company or its agent, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. Prior to the Closing, the
Transaction Documents to which each Subsidiary is a party will be duly executed
and delivered by each such Subsidiary, and shall constitute the legal, valid and
binding obligations of each such Subsidiary, enforceable against each such
Subsidiary in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and except as rights to indemnification and to contribution
may be limited by federal or state securities law. “Transaction Documents”
means, collectively, the Agreements, the Warrants, the Registration Rights
Agreement and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

(c) Issuance of Securities. The Common Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. The Warrants are duly authorized and upon issuance in accordance
with the terms of the Transaction Documents shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof. As of the
closing of the transactions contemplated by the Agreements (the “Closing”, and
such date, the “Closing Date”), the Company shall have reserved from its duly
authorized capital stock not less than 100% of the maximum number of Warrant
Shares issuable upon exercise of the Warrants as of such date (without taking
into account any possible adjustments pursuant to the anti-dilution rights
attendant thereto or any limitations on the exercise of the Warrants set forth
therein). Upon exercise in accordance with the Warrants, the Warrant Shares,
when issued, will be validly issued, fully paid and nonassessable and free from
all preemptive or similar rights, taxes, liens, charges and other encumbrances
with respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Subject to the accuracy of the
representations and warranties of the Buyers in the Agreements, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act of 1933, as amended (the “1933 Act”).

 



DSS Annex A- 2 - 

 

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries (as applicable) and the
consummation by the Company and its Subsidiaries (as applicable) of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares, the Warrants and Warrant Shares and the
reservation for issuance of the Warrant Shares) will not (i) result in a
violation of the Certificate of Incorporation of the Company (the “Certificate
of Incorporation”) or other organizational documents of the Company or any of
its Subsidiaries, the rights attendant to any capital stock of the Company or
any of its Subsidiaries, or Bylaws of the Company (the “Bylaws”) or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the NYSE Amex
(the “Principal Market”) and including all applicable federal laws, rules and
regulations) applicable to the Company or any of its Subsidiaries or by which
any property or asset of the Company or any of its Subsidiaries is bound or
affected except, in the case of clause (ii) or (iii) above, to the extent such
violations that could not reasonably be expected to have a Material Adverse
Effect.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, a Form D
with the SEC and any other filings as may be required by any state securities
agencies or the Principal Market), any court, governmental agency or any
regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its respective obligations under or
contemplated by the Transaction Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date, and neither the Company nor any of its Subsidiaries are aware of
any facts or circumstances which might prevent the Company or any Subsidiary
from obtaining or effecting any of the registration, application or filings
contemplated by the Transaction Documents. The Company is not in violation of
the requirements of the Principal Market and has no knowledge of any facts or
circumstances which could reasonably lead to delisting or suspension of the
Common Stock in the foreseeable future.

 

(f) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. Other than Palladium Capital
Advisors LLC (the “Placement Agent”), neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the sale of the Securities.

 



DSS Annex A- 3 - 

 

 

(g) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings.

 

(h) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyers which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.

 



DSS Annex A- 4 - 

 

 

(i) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or their respective business, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that (i)
could have a Material Adverse Effect or (ii) would reasonably be expected to
have a material adverse effect on any Buyer’s investment hereunder.

 

(j) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(k) Sarbanes-Oxley Act. Except as set forth in the SEC Documents, the Company
and each Subsidiary is in compliance with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.

 

(l) Transactions With Affiliates. Other than as disclosed in the SEC Documents,
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person in which
any such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

 

(m) Equity Capitalization. Except as disclosed in the SEC Documents or issued by
the Company pursuant to stock option plans approved by the board of directors of
the Company: (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except pursuant to the Registration Rights Agreement); (vi) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) neither the Company nor any Subsidiary has
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement; and (ix) neither the Company nor any of its
Subsidiaries have any liabilities or obligations required to be disclosed in the
SEC Documents which are not so disclosed in the SEC Documents, other than those
incurred in the ordinary course of the Company’s or its Subsidiaries’ respective
businesses and which, individually or in the aggregate, do not or could not have
a Material Adverse Effect.

 



DSS Annex A- 5 - 

 

 

(n) Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
1934 Act) that is effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Except as set forth in the SEC
Documents, the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

(o) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(p) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 



DSS Annex A- 6 - 

 

 

(q) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.

 

(r) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon any Buyer’s
request.

 

(s) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent (25%) or more of
the total equity of a bank or any equity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(t) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(u) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(v) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(w) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by the
Agreements and the other Transaction Documents. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. To the Company’s knowledge,
all disclosure provided to the Buyers regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to the Agreements, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s knowledge, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4 of the Agreement of such Buyer.

 



DSS Annex A- 7 - 

 

 

2. ADDITIONAL COVENANTS.

 

(a) Pledge of Securities. Notwithstanding anything to the contrary contained in
Section 5 of the Agreements or herein, the Company acknowledges and agrees that
the Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other bona fide loan or financing arrangement that is secured by
the Securities. The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder except as may otherwise be
required under applicable securities laws, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to the Agreements or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 

(b) Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
the Agreements, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Transaction
Documents in the form required by the 1934 Act and attaching all the material
Transaction Documents (including, without limitation, the Agreements (and all
schedules to the Agreements), the form of the Warrants and the form of the
Registration Rights Agreement) (including all attachments, the “8-K Filing”).
From and after the issuance of the 8-K Filing, the Company shall have disclosed
all material, non-public information (if any) delivered to any of the Buyers by
the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company shall not, and the Company shall cause
each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Buyer with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the issuance of the Press Release without the express prior written
consent of such Buyer. Subject to the foregoing, neither the Company, its
Subsidiaries nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of any Buyer,
to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Buyer shall receive an
advanced draft of any such press release or other public disclosure prior to its
release). Without the prior written consent of the applicable Buyer, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of such Buyer in any filing, announcement, release or
otherwise, except as otherwise required by any law, rule or regulation
applicable to the Company after consultation with the Buyer.

 



DSS Annex A- 8 - 

 

 

(c) [Intentionally Omitted].

 

(d) Reservation of Shares. So long as any Warrants remain outstanding, the
Company shall take reasonable best efforts to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the maximum number of
shares of Common Stock issuable upon exercise of all the Warrants as of the date
hereof (without regard to any limitations on the exercise of the Warrants set
forth therein), less the number of Warrant Shares represented by any such
Warrants that have been exercised.

 

(e) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

3. REGISTER; LEGEND REMOVAL

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee, to the extent it is
appropriately notified of transfers) and the number of Warrant Shares issuable
upon exercise of the Warrants held by such Person. The Company shall keep the
register open and available at all times during normal business hours for
inspection of any Buyer or its legal representatives so long as Buyer continues
to hold any Warrants.

 

(b) Legends. Each Buyer understands that the Securities have been issued (or
will be issued in the case of the Warrant Shares) pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth below, the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



DSS Annex A- 9 - 

 

 

(c) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 3(b) above or any other legend (i)
while a registration statement (including a Registration Statement) covering the
resale of such Securities is effective under the 1933 Act, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that a Buyer provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such Buyer provides the Company with an
opinion of counsel to such Buyer, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than two (2) Trading Days following the delivery by a
Buyer to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 3(c), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program and such
Securities are Common Shares or Warrant Shares, credit the aggregate number of
shares of Common Stock to which such Buyer shall be entitled to such Buyer’s or
its designee’s balance account with DTC through its Deposit/Withdrawal at
Custodian system or (B) if the Company’s transfer agent is not participating in
the DTC Fast Automated Securities Transfer Program, issue and deliver (via
reputable overnight courier) to such Buyer, a certificate representing such
Securities that is free from all restrictive and other legends, registered in
the name of such Buyer or its designee (the date by which such credit is so
required to be made to the balance account of such Buyer’s or such Buyer’s
nominee with DTC or such certificate is required to be delivered to such Buyer
pursuant to the foregoing is referred to herein as the “Required Delivery
Date”).

 

(d) Buy-In. If the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Buyer’s or such
Buyer’s nominee with DTC by the Required Delivery Date, and if on or after the
Required Delivery Date such Buyer purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Buyer of shares of Common Stock that such Buyer anticipated receiving from the
Company without any restrictive legend, then, in addition to all other remedies
available to such Buyer, the Company shall, within three (3) Trading Days after
such Buyer’s request and in such Buyer’s sole discretion, either (i) pay cash to
such Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate or credit such Buyer’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to deliver to
such Buyer a certificate or certificates or credit such Buyer’s DTC account
representing such number of shares of Common Stock that would have been issued
if the Company timely complied with its obligations hereunder and pay cash to
such Buyer in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Shares or Warrant Shares (as
the case may be) that the Company was required to deliver to such Buyer by the
Required Delivery Date times (B) the Closing Sale Price (as defined in the
Warrants) of the Common Stock on the Trading Day immediately preceding the
Required Delivery Date.

 



DSS Annex A- 10 - 

 

 

4. MISCELLANEOUS.

 

(a) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
the Agreements) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, or (iii) the status of such Buyer or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 4(a) shall be the same as those set forth in
Section 4 of the Registration Rights Agreement.

 



DSS Annex A- 11 - 

 

 

(b) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of the
Agreements or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in the Agreements and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 



DSS Annex A- 12 - 

 